Citation Nr: 1718244	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  The record reflects that the Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Houston, Texas RO.

In March 2016, the Board remanded the issue on appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has shown that his PTSD developed as a result of traumatic events in service.


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.150, 3.151, 3.159, 3.326(a).  As will be discussed in further detail in the following decision, the Board finds that service connection for PTSD is warranted.  Thus, any further discussion of VA's duty to notify and to assist the Veteran with respect to PTSD is not necessary.



Legal Criteria and Analysis

The Veteran asserts that he has PTSD as a result of his active service in the Republic of Vietnam. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304 (f).

First, the Board notes that the record contains statements from the Veteran describing the stressors that he believes triggered his PTSD, which include several mortar attacks, ground attacks, and air attacks he experienced while stationed in Vietnam.  An October 2014 memorandum from the Joint Services Records Research Center (JSRRC) verified the Veteran's claimed stressors based on his unit records and clearly credible evidence that the stressors may have occurred.  Therefore, the Board finds that the Veteran has a verified in-service stressor.

The Board notes that the version of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders in use for purposes of VA examination and diagnosis changed in August 2014.  See 38 C.F.R. § 4.130 (as in effect since August 4, 2014) (application of DSM-V); 38 C.F.R. § 4.130 (as in effect for the portion of this appeal prior to August 4, 2014) (application of DSM-IV). The DSM 5 criteria may only be assigned after August 4, 2014.  However, the DSM-IV criteria may be used at any time during the appeal, including after August 4, 2014, if application of DSM-IV after August 4, 2014 would be more favorable to the Veteran.

The record reflects that the Veteran was examined by a private psychologist in March 2009.  The examiner diagnosed the Veteran with PTSD and noted that his PTSD was triggered by his experiences in Vietnam, which were described in great detail in the examination report.  However, it appears that the Veteran was examined using the criteria of the now outdated DSM-IV.  Despite this, the Board finds that this examination is adequate to decide the Veteran's claim.  First, the Board is permitted to rely on this examination because it is favorable to the Veteran.  In addition, the Board is unwilling to penalize the Veteran for VA's delay.  The Board notes that the Veteran filed his claim for entitlement to service connection for PTSD in January 2008.  After his claim was denied in May 2008, he perfected an appeal in May 2009.  However, his claim was not certified to the Board until December 2014, approximately five and half years after he perfected an appeal and, consequently, four months after the DSM-5 criteria was implemented.  A review of the file does not indicate any compelling reason as to why there was such a lengthy delay in the certification of the appeal to the Board.  Therefore, the Board will accept the findings of the private examiner as sufficient evidence that his diagnosed PTSD is caused by his confirmed in-service stressor.

Finally, the Board recognizes that the RO had adjudicated the claim under 38 C.F.R. § 3.304(f)(3) which discusses stressors based on the Veteran's fear of hostile military or terrorist activity and which requires that the PTSD diagnosis be provided/confirmed by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  To that end, the RO had been attempting to, unsuccessfully, schedule the Veteran for a VA examination to, in part confirm the PTSD diagnosis.  However, the October 2014 letter from the JSRRC noted that the Veteran reported he was "involved" in several mortar attacks, ground attacks and air attacks while in service.  The letter did not refer, nor does the evidence show that the stressors are based on the Veteran's fear of hostile or terrorist activity; rather, the Veteran has alleged he was involved in said attacks.  Moreover, the claimed stressor was confirmed by the JSRRC.  As such, the Board finds that 38 C.F.R. § 3.304(f)(3) is not applicable.  Therefore, the PTSD diagnosis need not be confirmed by a VA or VA contracted provider.  As such, the private examination discussed above is sufficient to decide the appeal.

Accordingly, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for PTSD.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


